            Case 2:16-cr-00020-TLN-DB Document 279 Filed 01/22/21 Page 1 of 5

   ERIN J. RADEKIN
 1 Attorney at Law – SBN 214964
   1001 G Street, Suite 107
 2 Sacramento, CA 95814
   Telephone: (916) 504-3931
 3 Facsimile: (916) 447-2988

 4 Attorney for Defendant
   RONDA BOONE
 5

 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   THE UNITED STATES OF AMERICA,                        CASE NO. 2:16-CR-00020-TLN

11                                 Plaintiff,             DEFENDANT’S REQUEST FOR USE OF
                                                          VIDEOCONFERENCING DURING
12                           v.                           SENTENCING HEARING AND WAIVER OF
                                                          RIGHT TO PERSONAL PRESENCE;
13
     RONDA BOONE,                                         FINDINGS AND ORDER
14
                                   Defendant.             Date: January 28, 2020
15                                                        Time: 9:30 a.m.
                                                          Judge: Troy L. Nunley
16

17

18                                                BACKGROUND

19           On January 31, 2019, defendant Ronda Boone was found guilty of one count of 18 U.S.C. §
20 1956(h), money laundering conspiracy, and two counts of 18 U.S.C. § 1957, transactions in criminally

21
     derived property. ECF No. 151. Judgement and sentencing is currently set at the above-referenced date
22
     and time. ECF No. 266.
23
             On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
24

25 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

26 District Judges to authorize plea and sentencing hearings by video or telephonic conference when (1)

27 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

28 and (2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

                                                           1
            Case 2:16-cr-00020-TLN-DB Document 279 Filed 01/22/21 Page 2 of 5

     case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23.
 1

 2 On March 29, 2020, the Judicial Conference of the United States made the findings required by the

 3 CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 4 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 5
     Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the
 6
     functioning of the federal courts generally.” On June 29, 2020, the Chief Judge of this District, per
 7
     General Order 620, also made the findings required by the CARES Act: “[F]elony pleas under Rule 11
 8
     of the Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules
 9

10 of Criminal Procedure cannot be conducted in person without seriously jeopardizing public health and

11 safety.” Accordingly, the findings of the Judicial Conference and General Order 620 establish that plea

12 and sentencing hearings cannot take safely take place in person.

13
            General Order 620 has been extended several times. On January 4, 2021, it was again extended
14
     for another 90 days pursuant to General Order 628.
15
            In order to authorize sentencing hearings by remote means, the CARES Act—as implemented by
16

17 General Order 620—requires district courts in individual cases to “find, for specific reasons, that felony

18 pleas or sentencings in those cases cannot be further delayed without serious harm to the interests of

19 justice.” General Order 620 further requires that the defendant consent to remote proceedings. Finally,

20 the remote proceeding must be conducted by videoconference unless “videoconferencing is not

21
     reasonably available.” In such cases, district courts may conduct hearings by teleconference.
22
            Ms. Boone hereby agrees and stipulates that each of the requirements of the CARES Act and
23
     General Order 620 have been satisfied in this case. She requests that the Court enter an order making
24

25 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

26 further set forth below, she agrees that: (1) the sentencing hearing in this case cannot be further delayed

27 without serious harm to the interest of justice given the length of time that has elapsed since the guilty

28
     verdicts; and (2) the defendant waives her right to physical presence at the hearing and consents to

                                                          2
            Case 2:16-cr-00020-TLN-DB Document 279 Filed 01/22/21 Page 3 of 5

     remote hearing by videoconference, and counsel joins in that waiver.
 1

 2                                                STIPULATION

 3           Defendant, Ronda Boone, by and through her counsel of record, Erin J. Radekin, hereby

 4 stipulates as follows:

 5
             1. The Governor of the State of California declared a Proclamation of a State of Emergency to
 6
     exist in California on March 4, 2020.
 7
             2. On March 13, 2020, the President of the United States issued a proclamation declaring a
 8
     National Emergency in response to the COVID-19 pandemic.
 9

10           3. In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and other

11 public health authorities have suggested the public avoid social gatherings in groups of more than 10

12 people and practice physical distancing (within about six feet) between individuals to potentially slow

13
     the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact, and no
14
     vaccine currently exists.
15
             4. These social distancing guidelines—which are essential to combatting the virus—are
16

17 generally not compatible with holding in-person court hearings.

18           5. On March 17, 2020, this Court issued General Order 611, noting the President and Governor

19 of California’s emergency declarations and CDC guidance, and indicating that public health authorities

20 within the Eastern District had taken measures to limit the size of gatherings and practice social

21
     distancing. The Order suspended all jury trials in the Eastern District of California scheduled to
22
     commence before May 1, 2020.
23
             6. On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses in
24

25 the Eastern District of California to the public. It further authorized assigned district court judges to

26 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

27 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

28
     pandemic.

                                                          3
            Case 2:16-cr-00020-TLN-DB Document 279 Filed 01/22/21 Page 4 of 5

            7. On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial emergency in
 1

 2 this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low resources across its

 3 heavy caseload.” The report accompanying the Judicial Council’s declaration analyzed the public safety

 4 dangers associated with the COVID-19 pandemic and examined both the District’s caseload (the District

 5
     currently ranks first in the Ninth Circuit and eighth nationally in weighted filings) and its shortage of
 6
     judicial resources (the District is currently authorized only six district judges; two of those positions are
 7
     currently vacant and without nominations). The report further explained that a backlog of cases exists
 8
     that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings of individuals.
 9

10          8. On April 17, 2020, General Order 617 issued, continuing court closures through June 1, 2020

11 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

12          9. On May 13, 2020, General Order 618 issued, continuing court closures until further notice
13
     and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.
14
            10. On June 29, 2020, General Order 620 issued, authorizing videoconferencing and telephone
15
     conferencing for criminal proceedings under Section 15002 of the CARES Act.
16

17          11. On September 30, 2020, General Order 624 issued, extending General Order 620 for another

18 90 days (unless terminated early) under Section 15002(b)(3) of the CARES Act.

19          12. On January 4, 2021, General Order 628 issued, again extending General Order 620 for
20 another 90 days under the CARES Act.

21
            13. The sentencing hearing in this case cannot be further delayed without serious harm to the
22
     interests of justice because of the public’s interest in this case proceeding to sentencing in light of the
23
     length of time that has elapsed since the guilty verdicts.
24

25          14. Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

26 teleconference. Counsel joins in this consent.

27 / /

28

                                                           4
            Case 2:16-cr-00020-TLN-DB Document 279 Filed 01/22/21 Page 5 of 5

     IT IS SO STIPULATED.
 1

 2 DATED: January 21, 2021                                         /s/ Ronda Boone
                                                                  RONDA BOONE
 3                                                                Defendant
                                                                  (original retained in file)
 4
     APPROVED.
 5

 6 Dated: January 21, 2021                                        Respectfully submitted,
                                                                  /s/ Erin J. Radekin
 7                                                                ERIN J. RADEKIN
                                                                  Attorney for Defendant
 8                                                                RONDA BOONE
 9

10
                                           FINDINGS AND ORDER
11
            1. The Court adopts the findings above.
12
            2. Further, the Court specifically finds that: (a) The sentencing hearing in this case cannot be
13

14 further delayed without serious harm to the interest of justice; (b) The defendant has waived her right to

15 physical presence at the hearing and consents to remote hearing by videoconference; and

16          3. Therefore, based on the findings above, and under the Court’s authority under § 15002(b) of
17
     the CARES Act and General Order 620, the sentencing hearing in this case will be conducted by
18
     videoconference.
19
            IT IS SO FOUND AND ORDERED this 21st day of January, 2021.
20

21

22

23

24                                                                Troy L. Nunley
                                                                  United States District Judge
25

26

27

28

                                                         5
